Case 1:20-cv-20409-RNS Document 15 Entered on FLSD Docket 04/17/2020 Page 1 of 2



                            United States District Court
                                      for the
                            Southern District of Florida

   Silk Road Trading & Shipping Co.,      )
   Ltd., Plaintiff,                       )
                                          )
   v.                                     ) Civil Action No. 20-20409-Civ-Scola
                                          )
   World Fuel Services Corporation,       )
   Defendant.                             )
              Order On the Plaintiff’s Motion For Reconsideration
          The Plaintiff has asked the Court to reconsider its previous ruling, under
  Federal Rule of Civil Procedure 60(b)(1), in granting the Defendant World Fuel
  Services Corporation’s motion to dismiss. For the reasons set forth below, the
  Court denies the Plaintiff’s motion for reconsideration (ECF No. 12).
          Federal Rule of Civil Procedure 60(b) provides that “a court may relieve a
  party or its legal representative from a final judgment, order, or proceeding for
  the following reasons: (1) mistake, inadvertence, surprise, or excusable neglect
  . . .” Fed. R. Civ. P. 60(b)(1). The Plaintiff contends that its failure to sue the
  proper Defendant constitutes mistake or excusable neglect within the meaning
  of Rule 60(b). For purposes of Rule 60(b), a court’s determination of what
  constitutes excusable neglect is an “equitable decision” that turns on “all
  relevant circumstances surrounding the party’s omission.” United States v. Avila-
  Torres, 2019 WL 2177342, *4 (S.D. Fla. May 20, 2019) (Scola, J.) (quoting Cheney
  v. Anchor Glass Container Corp., 71 F.3d 848, 850 (11th Cir. 1996)). “To prevail
  on this ground, the appellant has the burdon to demonstrate a justification so
  compelling the court was ‘required’ to vacate its order.” Munchin v. Potter, 174
  Fed. App’x 489, 490 (11th Cir. 2006). “Generally, such relief is an extraordinary
  remedy which may be invoked only upon a showing of exceptional
  circumstances.” Id. (quoting Griffin v. Swim-Tech Corp., 722 F.2d 677, 680 (11th
  Cir. 1984).
          The Court is not convinced that the Plaintiff’s failure to sue the correct
  party could constitute “mistake” or “excusable neglect.” Generally, Rule 60(b)(1)
  can relieve a party from a final judgment entered as a result of a defect such as
  a “miscommunication or clerical error.” United States v. Davenport, 668 F.3d
  1316, 1324 (11th Cir. 2012). For example, Rule 60(b)(1) is commonly used to
  relieve parties from default judgments “where the attorney’s failure to comply
  with a filing deadline is attributable to negligence.” Cheney, 71 F.3d at 850.
  However, 60(b)(1) is generally not applied in situations like this one, and the
Case 1:20-cv-20409-RNS Document 15 Entered on FLSD Docket 04/17/2020 Page 2 of 2



  Court notes that the Plaintiff failed to cite a single case where any court held
  that a plaintiff accidentally suing the incorrect party constituted mistake or
  excusable neglect under Rule 60(b)(1).
         Moreover, the equities in this case weigh in favor of denying the motion
  because the Plaintiff could have amended the complaint to add the correct entity
  before entry of the final judgment and because the final judgment in this case
  does not prevent the Plaintiff from suing the correct entity now. The Plaintiff
  knew or should have known which entity to sue because the entity name was on
  the sales invoices attached to its complaint. But, the Plaintiff certainly knew that
  it had sued the wrong entity once the Defendant filed its motion to dismiss
  asserting this defense. (ECF No. 7.) The Plaintiff could have amended its
  complaint at that juncture to include the correct entity. See Fed. R. Civ. P.
  15(a)(1). Plaintiff’s counsel was therefore afforded the opportunity to fix the
  mistake but declined to do so. The Court also notes that the final judgment in
  this case does not prevent the Plaintiff from suing the correct entity in a new civil
  action.
         In sum, the Court denies the Plaintiff’s motion for reconsideration (ECF
  No. 12).
        Done and ordered at Miami, Florida, on April 17, 2020.

                                               ________________________________
                                               Robert N. Scola, Jr.
                                               United States District Judge
